___________

                                       No. 95-3286
                                       ___________


United States of America,                   *
                                            *
              Appellee,                     *
                                            *
      v.                                    *   Appeal from the United States
                                            *   District Court for the Northern
Miguel Lazaro-Guadarrama,                   *   District of Iowa.
also known as Daniel Flores-                *
Arismendi, also known as                    *
Miguel Angel Lazaro, also                   *
known as Lazaro M. Guadarrama,              *
                                            *
              Appellant.                    *


                                       ___________

                         Submitted:    December 13, 1995

                             Filed:    December 14, 1995
                                       ___________

Before MAGILL, BRIGHT and MURPHY, Circuit Judges.

                                       ___________


BRIGHT, Circuit Judge.


      Miguel Lazaro-Guadarrama, a citizen of Mexico, appeals his eight-
month sentence imposed by the district court after he pleaded guilty to
illegally re-entering the United States as a deported alien, in violation
of   18    U.S.C.   §   1326(a)   &   (b)(1).   For   reversal,   Lazaro-Guadarrama
challenges the district court's imposition of a four-level sentencing
enhancement pursuant to U.S.S.G. § 2L1.2(b)(1) because Lazaro-Guadarrama
previously had been deported after a conviction for possession of a
counterfeit Alien Registration Receipt ("green card").             Because Lazaro-
Guadarrama's prior felony related to an immigration law violation which
does not call for an enhanced sentence, 18 U.S.C. § 1546, we reverse and
vacate the sentence imposed.
I.    BACKGROUND


      In January 1994, Lazaro-Guadarrama was convicted in the United States
District Court for the Northern District of Iowa for fraud and misuse of
visas, permits and other documents, in violation of 18 U.S.C. § 1546, as
a result of Lazaro-Guadarrama's entering into the United States without
inspection.        Lazaro-Guadarrama    had    attempted     to   obtain   an   Iowa
identification card at the Waterloo office of the Iowa Department of
Transportation using a false Alien Registration Receipt card (commonly
known as a "green card").    His application for an identification card was
denied and the false green card was confiscated.                  Lazaro-Guadarrama
admitted the charges at his February 1994 deportation hearing, waived
appeal, and was deported to Mexico three days later.           After a few months,
Lazaro-Guadarrama returned to the United States to be with his fiancee and
infant and began working.    Lazaro-Guadarrama was arrested on May 2, 1995,
and charged with the instant offense.


      The presentence report (PSR) indicated a base offense level of 8
under section 2L1.2, a two-level reduction for accepting responsibility,
and   a    four-level   enhancement    under   section     2L1.2(b)(1).     Lazaro-
Guadarrama's total offense level of 10 and his criminal history category
of II (based on his prior felony) resulted in a Guidelines sentencing range
of eight to fourteen months.          Applying the four-level increase under
section 2L1.2(b)(1) over Lazaro-Guadarrama's objection, the district court
sentenced him to eight months imprisonment and three years supervised
release.     His term of imprisonment is scheduled to end on December 30,
1995, when he will be released for deportation.


      Lazaro-Guadarrama appeals, arguing that the district court erred in
applying a four-level enhancement under section 2L1.2(b)(1).
II.   DISCUSSION


      We review de novo the district court's construction of the sentencing
guidelines.   See United States v. Ballew, 40 F.3d 936, 943 (8th Cir. 1994),
cert. denied, 115 S. Ct. 1813 (1995).           Chapter 2, Part L of the Sentencing
Guidelines pertains to "Offenses involving Immigration, Naturalization, and
Passports."     Section 2L1.2 applies to convictions under 8 U.S.C. § 1326.
Section   2L1.2(b)(1)        instructs    the    district   court      to   increase     the
defendant's     base   offense    level    by    four   levels    "[i]f     the    defendant
previously was deported after a conviction for a felony, other than a
felony involving violation of the immigration laws."                   (Emphasis added).
The Sentencing Guidelines do not define "immigration laws."                       However, 8
U.S.C. § 1101(17) provides the following definition:


            The term "immigration laws" includes this Act and all
      laws, conventions, and treaties of the United States relating
      to the immigration, exclusion, deportation, or expulsion of
      aliens.


Under this definition, all "immigration laws" may include laws other than
those of Title 8 of the United States Code, which chapter is entitled
"Aliens and Nationality."        The issue is whether Lazaro-Guadarrama's prior
felony conviction under 18 U.S.C. § 1546 constituted a felony "involving
a violation of the immigration laws."              Section 2L1.2, comment. (n.3).


      In determining that Lazaro-Guadarrama's section 1546 conviction for
possessing a false green card did not fall within the exception as
involving a violation of the immigration laws, the district court relied
on United States v. Sotelo-Carrillo, 46 F.2d 29 (7th Cir. 1995).                          In
Sotelo-Carrillo,       the   Seventh     Circuit    affirmed     the   district      court's
application of a four-level section 2L1.2(b)(1) increase to a defendant who
had been convicted previously of passport fraud and falsely representing
himself to be




                                           -3-
a United States citizen, in violation of 18 U.S.C. §§ 911 and 1542.                   Id.
           1
at   29.       Acknowledging   that   "Title    8   provides    a   definition   of   the
immigration laws which would occasionally encompass laws other than those
found in Title 8," the court nonetheless determined that definition to be
"extremely narrow, reaching no criminal conduct beyond that necessarily
committed in connection with the admission or exclusion of aliens" and
"kn[e]w of no laws meeting that specification except those in Title 8 of
the United States Code."       Id.    Here, the district court acknowledged that
Lazaro-Guadarrama's was a "closer" case and that reasonable minds could
differ on this issue, but nonetheless applied the enhancement.               We reject
that analysis.


       The definition of "immigration laws" provided in Title 8 is a broad
one.   In addition, section 1546--which prohibits knowing use or possession
of a false alien registration receipt card or "other document prescribed
by statute or regulation for entry into or as evidence of authorized stay
or employment in the United States"--was originally part of Title 8, and
had been enacted, with some differences, as part of the Immigration and
Nationality Act of May 26, 1924 (43 Stat. 165).2               While not specifically
regulating immigration itself, section 1546 controls the creation and
possession of documents necessarily connected with immigrants and




       1
      The Sotelo-Carrillo court also cited United States v.
Adeleke, 968 F.2d 1159 (11th Cir. 1992), which assumed, without
deciding, that a previous passport-fraud conviction could be used
to enhance a sentence under this guideline provision. Sotelo-
Carrillo, 46 F.3d at 29.
       2
      In 1948, section 1546 was transferred to Title 18 of the
United States Code. See 1 U.S.C.C.S., Appendix 2 at A441-42
(1948). This provision was contained in chapter 75 of the Act,
entitled "Passports and Visas." Chapter 69 of the Act, which
also contained provisions transferred to Title 18, was titled
"Nationality and Citizenship." See 1 U.S.C.C.S., Appendix 2 at
A433, A440; see also 18 U.S.C. § 1546, Revision Notes and
Editorial Notes.

                                          -4-
immigration.3      We note that the sentencing guideline portion applicable to
offenses under section 1546 is also Chapter 2, Part L--the same guidelines
portion applicable to federal immigration law violations.


        Moreover,       the   term    involving         in   the   sentencing    guideline    of
"involving violation of the immigration laws" presents a loose term,
capable of a broad interpretation.               Indeed, the word "involving" is at best
ambiguous.       Thus, in any event, the rule of lenity applies to ambiguous
provisions of the Sentencing Guidelines.                 See United States v. R.L.C., 915
F.2d 320, 325 (8th Cir. 1990), aff'd, 503 U.S. 291 (1992).                        "The rule of
lenity states that a court cannot interpret a federal criminal statute 'so
as to increase the penalty that it places on an individual when such an
interpretation can be based on no more than a guess as to what Congress
intended.'"       Id.     The rule of lenity favors the statutory construction
yielding the shorter sentence.             Id.    The same interpretation applies to the
guideline here.


III.    CONCLUSION


        We thus conclude that the district court erred in applying the four-
level enhancement to Lazaro-Guadarrama under the circumstances of this
case.       Accordingly, because Lazaro-Guadarrama has now served the full
length      of   any   sentence      he   may    have    received    absent     the   four-level
enhancement and lower resultant sentencing range (one to seven months), we
vacate the remainder of Lazaro-




        3
      We reject as inapposite the government's cite to United
States v. Knight, 514 F.2d 1286 (5th Cir. 1975), for the
proposition that section 1546 is not an immigration law because
United States citizens are subject to prosecution under its
provisions. We note that United States citizens are subject to
criminal prosecution under other statutory provisions which are
clearly immigration laws under the analysis of both the district
court and Sotelo-Carrillo. See, e.g., 8 U.S.C. § 1324 (criminal
liability for "any person" who brings illegal aliens into United
States).

                                                 -5-
Guadarrama's sentence and order his immediate release from incarceration.
Let this mandate issue forthwith.


     A true copy.


           Attest:


                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -6-